Order entered on May 7,1963, granting defendants’ motion to dismiss the complaint for failure to prosecute in an action against partners of a brokerage house for damages allegedly caused by misrepresentation in connection with disposing of, holding or acquiring securities, unanimously affirmed, with $20 costs and disbursements to defendants-respondents. Whether or not delay in prosecution is unreasonable depends upon the nature of the case, the degree of merit in the case and the particular difficulties in going forward with the ease. If the delay in prosecution is unreasonable, the nature of the action does not preclude dismissal therefor. (See Sortino v. Fisher, 20 A D 2d 25.) Concur — Breitel, J. P., Rabin, Yalente, McNally and Eager, JJ.